EXHIBIT NEWS RELEASE For Release on July 31, 2008 Contact:Pat Lawlor 4:00 PM (ET)(925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Reports First Quarter Results San Ramon, CA - Giga-tronics Incorporated (NASDAQ: GIGA) reported today a net loss of $522,000 or $0.11 per fully diluted share for the quarter ended June 28, 2008.This compares with a net profit of $92,000 or $0.02 per fully diluted share for the same period a year ago.Net sales decreased 25% to $3,488,000 in the first quarter of fiscal 2009 compared to $4,628,000 in the first quarter of fiscal 2008.Operating expenses other than restructuring charges increased $59,000 in the first quarter of fiscal 2009 due to an increase of $89,000 in selling, general and administrative expenses offset by a decrease of $30,000 in product development expenses.However, total operating expenses decreased in the first quarter of fiscal 2009 compared to the first quarter of fiscal 2008 by $21,000 due to the one-time restructuring charge of $80,000 in severance costs that occurred in the first quarter of fiscal There was no income or loss from discontinued operations for the quarter ended June 28, 2008.During the quarter ended June 30, 2007, the Company recorded $64,000 as income on discontinued operations due to the receipt of a payment of $18,000 on previously reserved receivables, a payment of $41,000 from the sale of a previously written off asset, and an adjustment of $5,000 to the sub-lease accrual. Orders declined 15% in the first quarter of fiscal 2009 to $4,224,000 from $4,980,000 for the first quarter of fiscal 2008.Our book-to-bill ratio was 1.21 for the first quarter of fiscal year 2009 compared to 1.08 in the same period a year ago. Backlog for the quarter ended June 28, 2008 was $8.3 million (approximately $5.8 million shippable within one year) as compared to $8.8 million (approximately $5.9 million shippable within one year) for the quarter ended June 30, Cash and cash equivalents at June 28, 2008 were $1,718,000 compared to $1,845,000 as of March 29, 2008. Giga-tronics will host a conference call today at 4:30 p.m. ET to discuss the first quarter results. To participate in the call, dial (866) 551-1530, and enter Access Code 1719642#.The call will also be broadcast over the internet at www.gigatronics.com under “Investor Relations”.The conference call discussion reflects management’s views as of July 31, 2008 only. Giga-tronics produces instruments, subsystems and sophisticated microwave components that have broad applications in both defense electronics and wireless telecommunications. Giga-tronics is a publicly held Company, traded on the NASDAQ Capital Market under the symbol “GIGA”. This press release contains forward-looking statements concerning profitability, backlog and shipments.Actual results may differ significantly due to risks and uncertainties, such as future orders, cancellations or deferrals, disputes over performance and the ability to collect receivables.For further discussion, see Giga-tronics’ annual report on Form 10-K for the fiscal year ended March 29, 2008 Part I, under the heading “Risk Factors” and Part II, under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands except share data) June 28, 2008 March 29, 2008 Assets Current assets Cash and cash equivalents $ 1,718 $ 1,845 Trade accounts receivable, net of allowance of $115 and $93, 2,345 2,693 respectively Inventories, net 5,066 5,008 Prepaid expenses and other current assets 489 383 Total current assets 9,618 9,929 Property and equipment, net 369 400 Other assets 16 32 Total assets $ 10,003 $ 10,361 Liabilities and shareholders’ equity Current liabilities Accounts payable $ 592 $ 649 Accrued commissions 119 181 Accrued payroll and benefits 636 526 Accrued warranty 196 190 Customer advances 870 646 Income taxes payable 2 Other current liabilities 524 606 Total current liabilities 2,939 2,798 Deferred rent 130 171 Total liabilities 3,069 2,969 Shareholders’ equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding at June 28, 2008 and March 29, 2008 Common stock of no par value; Authorized 40,000,000 shares; 4,824,021 shares at June 28, 2008 and March 29, 2008 issued and outstanding 13,462 13,398 Accumulated deficit (6,528 ) (6,006 ) Total shareholders’ equity 6,934 7,392 Total liabilities and shareholders’ equity $ 10,003 $ 10,361 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) THREE MONTHS ENDED (In thousands except per share data) June 28, 2008 June 30, 2007 Net sales $ 3,488 $ 4,628 Cost of sales 2,091 2,684 Gross profit 1,397 1,944 Engineering 556 586 Selling, general and administrative 1,364 1,275 Restructuring 80 Operating expenses 1,920 1,941 Operating (loss) income (523 ) 3 Other income 13 Interest income, net 3 14 (Loss) income from continuing operations before income taxes (520 ) 30 Provision for income taxes 2 2 (Loss) income from continuing operations (522 ) 28 Income on discontinued operations, net of income taxes 64 Net (loss) income $ (522 ) $ 92 Basic and diluted net (loss) income per share: From continuing operations $ (0.11 ) $ 0.01 On discontinued operations 0.00 0.01 Basic and diluted net (loss) income per share $ (0.11 ) $ 0.02 Shares used in per share calculation: Basic 4,824 4,809 Diluted 4,824 4,863
